THE THIRTEENTH COURT OF APPEALS

                                     13-14-00095-CV


                   Jamie Harvel and the Austin Police Association
                                         v.
       Texas Department of Insurance - Division of Workers' Compensation, and
                Commissioner Rod Borderlon, in his Official Capacity


                                    On Appeal from the
                        53rd District Court of Travis County, Texas
                           Trial Cause No. D-1-GN-13-001559


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.



May 21, 2015